Order entered November 5, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00647-CV

                    VIJAYALAKSHMI NADAR, Appellant

                                         V.

                         THINAKAR NADAR, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02474-2021

                                      ORDER

      A corrected clerk’s record was filed in this appeal on October 25, 2021. We

therefore STRIKE the clerk’s record filed September 7, 2021.

      We note the reporter’s record has not been filed because appellant has not

paid the fee for its preparation. We also note that the trial court denied appellant’s

motion for a free appellate record on August 19, 2021 and, by order of October 26,

2021, we denied as untimely appellant’s motion to review the trial court’s August

19th ruling. See TEX. R. CIV. P. 145(f). Because appellant is not entitled to
proceed without payment of costs, she is responsible for paying the reporter’s fee.

See TEX. R. APP. P. 35.3(b)(3). Accordingly, we ORDER appellant to file, no later

than November 15, 2021, written verification she has paid or made arrangements

to pay the reporter’s fee. We caution appellant that failure to comply may result in

the appeal being submitted on the clerk’s record alone. See id. 37.3(c).

                                             /s/    KEN MOLBERG
                                                    JUSTICE